


110 HR 7107 IH: To require, as a condition of participation in the

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7107
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To require, as a condition of participation in the
		  programs under title IV of the Higher Education Act of 1965, public
		  institutions of higher education to charge dependent children of members of the
		  Armed Forces a rate of tuition equal to the rate of tuition charged to in-State
		  residents.
	
	
		1.In-State tuition rate for
			 dependent children of members of the Armed Forces
			(a)AmendmentSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following new
			 paragraph:
				
					(30)(A)In the case of a public institution of
				higher education, the institution will charge a dependent military child
				tuition at the same rate as the rate of tuition that the institution charges to
				residents of the State in which the institution is located.
						(B)For the purposes of this paragraph—
							(i)the term dependent military
				child means an individual who—
								(I)is an unmarried child of a member of the
				Armed Forces (including an unmarried dependent stepchild or adopted child);
				and
								(II)is under 26 years of age at the
				beginning of the first academic year for which the individual is charged
				tuition in accordance with this paragraph; and
								(ii)the term member of the Armed
				Forces—
								(I)includes a member of a reserve component of
				the Armed Forces named in section 10101 of title 10, United States Code;
				and
								(II)does
				not include a former member of the Armed Forces.
								(C)Notwithstanding
				subparagraph (B)(ii)(II), any
				individual who—
							(i)is charged tuition as a dependent military
				child in accordance with this paragraph for an academic year; and
							(ii)in the subsequent year fails to
				meet the requirements of
				subparagraph (B)(i) because the
				individual’s parent who was a member of the Armed Forces has become a former
				member of the Armed Forces,
							shall
				continue to be charged tuition as a dependent military child in accordance with
				this paragraph for the period required to complete the program of study in
				which the individual is enrolled (as determined by the institution at which the
				individual is
				enrolled)..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall be effective for
			 academic years beginning after the date of the enactment of this Act.
			
